Citation Nr: 0530012	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis to 
include as due to gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claim on appeal.

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  During the current appeal, 
and specifically, in November 2004, the veteran presented 
testimony at a video conference conducted at the RO before an 
Acting Veterans Law Judge (VLJ).  A transcript of this video 
conference has been associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The competent medical evidence reflects that the veteran 
currently has pulmonary fibrosis, however this disability was 
first diagnosed many years after service, and his service 
medical records contain no findings indicative of this nor 
any other chronic pulmonary disability while on active duty.

3.  There is no evidence of record which links the veteran's 
current pulmonary fibrosis to the confirmed events of his 
active service.




CONCLUSION OF LAW

Service connection is not warranted for pulmonary fibrosis. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, the RO informed the veteran in the June 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that,

To establish entitlement for service 
connected disability benefits, the 
evidence must show three things:  (1) . . 
. an injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service which caused injury or disease; 
(2)  a current physical or mental 
disability; . . . [and] (3)  a 
relationship between ...current disability 
and an injury, disease, or event in 
service.

In addition, the RO informed the veteran in the June 2001 
letter about the information and evidence that the VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  The RO 
also informed the veteran what type of evidence it would 
consider in reviewing applications and making decisions on 
claims for service connection.

Further, the RO notified the veteran in the June 2001 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
submit "the name of people, agency, or company who has 
relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which [he was]...treated, in the case of 
medical records."  Also, the RO informed the veteran that 
failure to submit the evidence within one year from the date 
of the June 2001 letter could have adverse consequences as to 
the start date of compensation payments if entitlement is 
established.

Finally, the Board notes that in the August 2002 rating 
action and the February 2003 Statement of the Case (SOC), the 
RO informed the veteran of the reasons for the denial of his 
service connection claim and, in so doing, notified him of 
the evidence that was needed to substantiate this issue.  

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical and 
personnel records as pertinent to the years of service are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  VA has also 
assisted the veteran throughout the course of this appeal by 
providing him with a SOC which informed him of the laws and 
regulations relevant to the veteran's claim.  Moreover, the 
veteran and his representative have had the opportunity to 
present evidence and contentions in support of this claim, to 
include at the November 2004 hearing.  Nothing in the record 
reflects that he has indicated the existence of any relevant 
evidence that is not of record.  Further, for the reasons 
stated below, the Board finds that the preponderance of the 
evidence is against the case, and that no additional 
development to include a medical examination or opinion is 
warranted based on the facts of this case.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background and Evidence

The veteran essentially contends in his statements and video 
conference testimony that pneumonia he developed after his 
exposure to CS gas at Fort Jackson, South Carolina in 
February 1943 is the direct cause of his pulmonary fibrosis.  
It has also been indicated that his current disability is due 
to pneumonia he had while on active duty.

The veteran's service medical records contain no evidence of 
the veteran receiving medical treatment after being exposed 
to CS gas while in service.  His service medical record, 
specifically a Form 55A (Clinical Record), does show that he 
was treated for nasopharyngitis in February 1943.  However, 
it does not show that his nasopharyngitis was caused by 
exposure to CS gas.  In fact, on Form 55C-1 of his 
nasopharyngitis treatment record of February 1943, it is 
noted by the examiner the veteran's lungs are "clear and 
resonant."  The examiner also notes on Form 55D (Initial 
Summary, Working Diagnosis, Contemplated Laboratory Tests, 
and Consultations) that in regards to the veteran's 
nasopharyngitis the "[r]ecovery was rapid and uneventful."  
The Board notes that on a Form 55B (Chief Complaint-Condition 
on Admission-Previous Personal History) the veteran had 
pneumonia with pleurisy in 1935 at age 13.  When the veteran 
was treated for a left knee injury in September 1944, the 
examiner noted on a Form 55C-1 that the veteran's "Breath 
sounds normal. No rakes.  Negative to percussion."  Finally, 
when the veteran was treated in April 1945, the examiner 
noted that the veteran's lungs were "negative."  The only 
other mention of pneumonia within the veteran's service 
medical records can be found on a Veteran's Application for 
Pension or Compensation received by the VA in October 1945.  
Within the form, the veteran claims that he had pneumonia in 
February 1944.  In his video conference, the veteran 
presented this form as evidence that he was treated for 
pneumonia in service.  

A rating sheet dated October 30, 1945, specifically states 
that "pneumonia [was] not found on last examination of 10-5-
45."

The first medical evidence of pulmonary fibrosis appears to 
be in a letter dated May 1996 recording the veteran's initial 
visit for treatment by Doctor S.S. at the Medical University 
of South Carolina.  The Board notes that within this letter, 
the Doctor states that the veteran's "interstitial lung 
disease is most likely IPF [idiopathic pulmonary fibrosis]."  
There is no evidence within this letter that the veteran's 
pulmonary fibrosis is linked to his service.  In fact, the 
Doctor states "chronic aspiration could be contributory," 
and that "there is no serologic or clinical evidence of 
connective disease or evidence of hypersensitivity lung 
disease."  The Doctor also notes that the veteran had 
serious pneumonia with pleurisy in 1935 requiring the veteran 
to have a chest tube for six weeks and that the veteran had 
viral pneumonia in the 1960's that required the veteran to be 
hospitalized for a week and that the veteran ran a fever for 
months after he stopped taking antibiotics.

The next evidence of pulmonary fibrosis in the case file is 
VA treatment records beginning in December 2000 through 
November 2001.  Nothing is mentioned as to the cause of the 
veteran's pulmonary fibrosis.  In fact, the February 2001 
treatment record notes that the veteran's past medical 
history is "significant for idiopathic pulmonary fibrosis."

Private medical records obtained by the RO received in 
September 2001, shows that the veteran received treatment for 
pulmonary fibrosis from Doctor J.L.  Again nothing in these 
treatment records indicates that the veteran's pulmonary 
fibrosis was caused by his service.

In a letter dated January 2002 provided by the veteran, 
Doctor I. A. states that "[t]he only obvious factor that 
could have precipitated his [the veteran's] lung disease is 
some type of gas exposure he had while in the military in the 
1940s."

In the November 2004 video conference the veteran testified, 
in part, that he was not aware of having any of his current 
pulmonary problems prior to his bout of pneumonia in 1943.

Law

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Having experienced combat, the veteran is entitled to a 
presumption of service connection on any disease or injury 
that was allegedly incurred while he was engaged in combat.  
See 38 U.S.C.A. § 1154(b).  However, the statute does not 
apply in this case because both the veteran's purported gas 
exposure and pneumonia occurred while he was in training in 
South Carolina, not while he was engaged in combat.

Analysis

In the instant case, the Board finds that although it is 
clear that veteran is being treated for pulmonary fibrosis 
the preponderance of the evidence is against the veteran's 
claim of service connection for pulmonary fibrosis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
As such, his contentions cannot constitute competent medical 
evidence.  38 C.F.R. 
§ 3.159(a)(1).

As mentioned above, the only reference to pneumonia that is 
contemporaneous with the veteran's period of active duty is 
the October 1945 Veteran's Application for Pension or 
Compensation received by the VA in October 1945, in which the 
veteran claimed to have had pneumonia in February 1944.  
However, no such diagnosis and/or treatment is confirmed by 
the service medical records.  Moreover, it has already been 
determined that the veteran's contentions do not constitute 
competent medical evidence; his assertion, in and of itself, 
is not sufficient to confirm that he actually had pneumonia 
at that time, a he is not competent to diagnose such a 
condition.

The Board also notes that at the November 2004 video 
conference, the veteran indicated that he was unaware of 
having any of his current pulmonary problems prior to a bout 
of pneumonia in 1943.  However, it is clear from the evidence 
that the veteran suffered from a serious case of pneumonia in 
1935 that required him to have a tube in his chest for six 
weeks.  Further, the evidence reveals that the veteran had 
nasopharyngitis in 1943 rather than pneumonia and that he had 
serious pneumonia in 1935 and 1960.  Moreover, as detailed 
above, the service medical records reflect that when his 
lungs were evaluated during service, to include when he was 
treated for nasopharyngitis in 1943, no disability was found.  
Therefore, while the Board does not dispute the sincerity of 
the veteran, the service medical records do not show that he 
actually had a case of pneumonia while in service.  
Similarly, there is no indication in these records that he 
had exposure to CS gas.

No evidence of record indicates that the veteran's current 
pulmonary fibrosis was incurred as a result of the confirmed 
events of his active service.  The only competent medical 
opinion to support the veteran's contentions is the letter 
from Doctor I.A.  However, as the Board has already 
determined that evidence of record does not show that the 
veteran was actually exposed to CS gas or had pneumonia 
during service, Doctor I.A.'s opinion is unsupported by the 
facts.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board is not required to accept the veteran's uncorroborated 
testimony that is in conflict with service medical records); 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(an opinion based on an inaccurate factual premise has no 
probative value); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for pulmonary fibrosis.  Therefore, this claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

In addition, the Board finds that no further development, to 
include a medical examination and/or opinion, is warranted 
based upon the facts of this case.  To request an examination 
and/or medical opinion on the contended causal relationship 
at this late date would require a clinician to review the 
same record as summarized above:  service medical records 
that do not show a diagnosis of pulmonary fibrosis nor any 
other chronic pulmonary disability, and show normal findings 
on in-service examinations; as well as the absence of medical 
findings of the claimed disability until many years after 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  


ORDER

Entitlement to service connection for pulmonary fibrosis is 
denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


